Citation Nr: 1813098	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine strain.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease and tendonitis (excluding a period of a temporary total rating from September 20, 2010 to Januayr 1, 2011).

3.  Entitlement to a temporary evaluation of 100 percent in excess of the period of April 29, 2014 to June 30, 2014, based on surgical or other treatment necessitating convalescence.

4.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Shore, Attorney


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2012 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The October 2010 rating decision granted service connection for the left ankle disability and assigned an initial 10 percent rating, effective August 12, 2010.  Within a year of the rating decision, the Veteran submitted new and material evidence.  The claim was readjudicated in a June 2012 rating decision pursuant to 38 C.F.R. § 3.156(b).  As such, this issue is characterized as an initial rating claim.  

A temporary total rating in effect from September 20, 2010 to January 1, 2011, for a period of convalescence for the Veteran's left ankle disability.

The June 2012 rating decision continued a 20 percent rating for lumbar strain and the 10 percent rating for left ankle disability.  

The Board remanded the appeal for further development in June 2015, which has since been completed.  

In the October 2016 rating decision, the RO awarded a temporary total evaluation for the purposes of convalescence following surgery on the service-connected right knee disability from April 29, 2014 to June 30, 2014.  A 30 percent rating was assigned effective July 1, 2014.   
 
Following the issuance of an October 2016 supplemental statement of the case, additional VA and private medical evidence was added to the record.  The VA medical records are not pertinent.  The private treatment records were submitted by the Veteran and do not require a waiver.  See 38 U.S.C. § 7105 (e).  

Finally, in his response to a November 2016 supplemental statement of the case, the Veteran requested the full 30 days to submit additional evidence.  As that period has passed, the Board will proceed to adjudicate the claims on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbar spine strain was manifested by pain, limited motion with forward flexion between 30 and 60 degrees, and additional functional impairment; but without ankylosis or incapacitating episodes lasting at least six weeks.

2.  The Veteran's left ankle disability has manifested with pain, instability and limited motion and additional functional impairment, but without ankylosis.

3.  The Veteran's April 29, 2014 right knee arthroscopy required convalescence through June 29, 2014, and no longer.

4.  For the entire appeal period, the Veteran was gainfully employed; his service-connected disabilities did not render him unable to secure or maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and no higher, for a lumbar spine strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242-5237 (2017).

2.  The criteria for an initial 20 percent rating, and no higher, for left ankle DJD and tendonitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5271-5003 (2017).

3.  The criteria for a temporary evaluation of 100 percent for the Veteran's right knee disability, in excess of the period from April 29, 2014 to June 30, 2014, based on surgical or other treatment necessitating convalescence have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

A.  Lumbar Strain

The Veteran's lumbar strain disability is currently rated 20 percent under Diagnostic Code (DC) 5237.  The appeal period before the Board begins on October 7, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see October 2011 VA Form 21-4138, Statement in Support of Claim.

Under DC 5237, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.

Intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula or under the IVDS Formula, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes (2017).  As the record does not contain lay or medical evidence of incapacitating episodes as defined in the regulation, these criteria are not applicable in this case and the Veteran will be evaluated under the General Rating Formula.  

Based on the review of the record, the Board will assign a 40 percent rating, but not higher, for the service-connected lumbar strain.

Private treatment records show the Veteran's lumbar pain caused pain and limited motion.  He was treated with physical therapy and other forms of treatment.  Private treatment records spanning from 2010 to the present show the Veteran's forward flexion has mostly been limited to between 30 and 50 degrees.  His range of lumbar motion was also noted to have decreased to no less than 30 degrees upon repetitive motion testing.  In a letter dated in 2012, the Veteran's chiropractor letter noted the Veteran's normal range of motion was decreased by 65 percent.  These records also show the Veteran, who was employed as a postal service worker, had additional functional limitations due to his back pain and spasms resulting in an inability to walk, sit, and stand for prolonged periods or carry heavy loads.  The private records do not contain any findings of ankylosis or IVDS with periods of incapacitation as defined by VA.

The Veteran was afforded two VA examinations during the appeal, one in April 2012 and another in October 2016.  Review of both examination reports show the Veteran reported pain with bending, lifting, or sitting.  His range of motion included forward flexion to 60 degrees.  Repetitive-use testing was performed at both examinations, with no additional functional loss or limitation of motion noted.  The April 2012 examiner noted that the Veteran was able to walk short distances, perform sedentary-types of work, and drive a truck, but should not do any heavy pushing or pulling greater than 50 pounds.  The October 2016 examiner noted that the Veteran's current lumbar spine strain did not place any limitations on his employment duties.  Neither examiner found evidence of ankylosis or other neurologic abnormalities, including radiculopathy or bowel/bladder dysfunction.

As indicated, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less.  The Board is cognizant of the fact that the two VA examination reports show the Veteran achieved forward flexion to 60 degrees, including upon repetitive motion testing.  However, the private medical records which span over 7 years show that his range of motion for forward flexion mostly ranged between 30 and 60 degrees.  In a letter dated in 2012, the Veteran's chiropractor letter noted the Veteran's normal range of motion was decreased by 65 percent, which the Board notes places his forward flexion to about 30 to 45 degrees.  In addition, throughout the appeal period, the Veteran has reported pain, stiffness, and spasms have caused some occupational functional limitation in that he is not able to walk, sit or stand for prolonged periods as required in his duties as a postal worker.  His private treating physicians have noted and discussed his functional loss caused by his lumbar spine disability as well.  Therefore, with consideration of the DeLuca factors, and resolving all reasonable doubt in the Veteran's favor, a 40 percent is assigned for the entire appeal period.  38 C.F.R. § 4.7 (2016).  

A higher rating in excess of 40 percent would require ankylosis, which has not been shown.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  IVDS with incapacitating episodes lasting at least 6 weeks also have not been shown during the entire appeal period, and thus, a higher rating is also not warranted on this basis.  Further, the overwhelming medical evidence shows no neurological abnormalities are associated with the lumbar spine condition.  Therefore, a separate rating for neurological abnormalities is not warranted.  There are no additional expressly or reasonably raised issues on the record.

B.  Left Ankle Degenerative joint disease and Tendonitis

The Veteran's service-connected left ankle degenerative joint disease and tendonitis is rated 10 percent from August 12, 2010, under 38 C.F.R. § 4.71a, DC 5271-5003.  

In a February 2012 rating decision, a temporary total rating was granted for a period of convalescence, effective September 20, 2010.  A 10 percent rating was continued beginning January 1, 2011.  The period from September 20, 2010 to January 1, 2011 is not under consideration as the Veteran was in receipt of a temporary total rating.

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for "moderate" limitation of motion of an ankle.  A 20 percent evaluation is warranted for "marked" limitation of motion of an ankle.  Evaluations greater than 20 percent are warranted for ankylosis.  See 38 C.F.R. § 4.71a, DCs 5270 and 5272.  The words "moderate" and "marked" are not defined in the rating schedule; rather, the Board must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that a 20 percent rating is warranted if X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

Based on the review of the record, the Board will assign a 20 percent rating, but not higher, for the service-connected left ankle degenerative joint disease and tendonitis.

Private treatment records dated from 2010 to the present show the Veteran's range of motion in his left ankle included dorsiflexion from 10 to 15 degrees and plantar flexion generally between 35 and 45 degrees.  Of note is an August 2012 independent medical evaluation report that shows that the Veteran ambulated with a left lower extremity limp and left ankle instability.  The range of motion included dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  The clinician noted restriction involving dorsiflexion and plantar flexion after repetitive testing.  The anterior drawer test produced mild laxity.

The Veteran was afforded three VA examinations during the appeal, in September 2010, April 2012, and in October 2016.  

At the September 2010 VA examination, the Veteran reported pain daily that worsened with walking or going up and down stairs, and when out walking and delivering mail in his capacity as a postal worker.  Left ankle range of motion showed dorsiflexion to 20 degrees and plantar flexion to 35 degrees, with pain.  Instability tests (anterior drawer and talar tilt tests) were negative.  After repetitive-use testing, no additional limitation of the joint function was observed.

At the April 2012 VA examination, the Veteran reported left ankle pain and instability, which worsens with walking.  He wore a left ankle brace daily.  Left ankle range of motion included dorsiflexion to 15 degrees and plantar flexion to 35 degrees, with pain.  Repetitive-use testing was performed with no additional limitation of joint function due to pain, fatigue, or lack of endurance.  Instability tests were negative.  

At the VA examination in October 2016, the Veteran reported functional impairment, stating that his left ankle prevents him from exercising the way he used to.  He denied flare-ups.  The range of motion results showed dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  The examiner noted pain on the dorsiflexion examination but opined it did not result in functional loss.  The examiner also noted his medial and lateral ankle were tender upon palpation.  There was no additional loss of function or range of motion after performing repetitive-use testing.  The examiner observed ankle instability, but objective testing (anterior drawer and talar tilt tests) were negative for instability.   

A 20 percent rating, which is the maximum schedular rating under DC 5271, is assigned for "marked" limitation of motion of an ankle.  The evidence of record demonstrates that the Veteran had limited motion in his left ankle and he credibly reported pain which worsened with walking and/or performing his employment duties as a postal worker.  He wears an elastic sleeve or brace to support his left ankle.  He showed limited ability to walk long distance; his ankle pain reportedly worsened climbing stairs.  Based on the evidence showing ankle dorsiflexion primarily limited to about half of the normal range of motion, the subjective complaints of pain and functional limitations (which the Board notes is also supported by some of the objective medical evidence), a 20 percent rating is warranted.

The Veteran is not entitled to a rating in excess of 20 percent.  A 20 percent rating is the maximum schedular rating under DC 5271.  The Board has considered other potentially applicable diagnostic codes.  DC 5003 does not offer a higher rating.  There is also no evidence of impairment of the tibia and fibula, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5262, 5272, 5273, and 5274.  Thus, there are no other diagnostic codes that are potentially applicable that would provide for a higher or separate rating for the Veteran's left ankle disability.  The Veteran's scar has already been assigned a separate rating under 38 C.F.R. § 4.118.  See June 2017 rating decision.   

Resolving doubt in the Veteran's favor, an initial 20 percent rating, and no higher, is warranted for a left ankle degenerative joint disease and tendonitis.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).  There are no additional expressly or reasonably raised issues on the record.

II. Temporary Total Evaluation for the Right Knee

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  A temporary total rating will also be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of  recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2017).

Additionally, extensions of the temporary total rating may be made in increments of 1, 2, or 3 months beyond the initial 3 months.  Any extension beyond the initial 6 months, however, must be made pursuant to § 4.30(a)(2) or (a)(3) and only upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2) (2017).

The Veteran underwent a right knee arthroscopy on April 29, 2014.  An October 2016 rating decision granted temporary total evaluation for his right knee disability effective April 29, 2014 to June 30, 2014.  The 30 percent evaluation was continued effective July 1, 2014.  The Veteran seeks an extension for the temporary total evaluation.

The April 29, 2014 private surgical report indicated that the Veteran underwent a surgical arthroscopy of the right knee with partial medial and lateral meniscectomies and major synovectomy.  The report showed no complications occurred and the Veteran was transported to the recovery room in stable condition after the surgery.

Private physical therapy records from May to July 2014 showed that the Veteran completed physical therapy exercises during the attended sessions.  During this period, the Veteran reported getting better or reported right knee pain and swelling, but did not present with severe postoperative residuals.

A December 2014 letter from Dr. Warshauer, his right knee arthroscopy surgeon, stated that the Veteran was home on convalescence from April 29, 2014 until June 9, 2014, and that he returned to work on June 9, 2014.

Private medical records dated between 2015 and 2016 show the Veteran continued with knee pain.  Objectively, muscle tone and strength was intact; instability tests were normal.  Range of motion showed was nearly normal in terms of flexion and extension.  He was continued working as a postal carrier.

At an October 2016 VA examination, the Veteran reported right knee pain.  He denied flare-ups.  He reported that he could not exercise normally.  The joint stability test results were normal.  The examiner noted a normal right knee joint.  The examiner did not note any further functional impairment or loss with respect to his right knee.

Based on the evidence of record, the Board finds that an extension of the temporary total rating under § 4.30 beyond June 30, 2014, is not warranted.  The April 29, 2014 surgical report did not show any complications after surgery.  The physical therapy records did not show severe postoperative residuals.  The December 2014 letter submitted by his operating surgeon reported that the Veteran returned to work on June 9, 2014.  The October 2016 VA examination did not indicate post-surgery complications.  The evidence does not show that the Veteran was in a period of recovery after June 30, 2014.

In summary, the period after June 30, 2014 is not shown to have required additional convalescence following surgery and the Veteran's right knee disability did not manifest in severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheel chair or crutches.  Absent such findings, the criteria for extending the temporary total rating beyond June 30, 2014 have not been met.  Accordingly, the claim for an extension of the temporary total rating for convalescence under § 4.30 for right knee surgery is denied.

III. TDIU

In the June 2015 Board remand, the Board noted that a TDIU claim was raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful employment as a result of a single service-connected disability rated at 60 percent or more, or as a result of two or more disabilities, provided that one of those disabilities is rated at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

Review of the evidence shows that during the appeal period, the Veteran's combined rating was at least 70 percent and there were several periods for which a total temporary rating was assigned for convalescence.  Although the Veteran meets the schedular criteria for a TDIU (exclusive of those periods for which a total rating was assigned), all of the evidence showed that he has maintained continuous gainful employment as a United States Postal Service during the entire appeal period, despite his service-connected left ankle and lumbar spine disabilities.  Furthermore, although the RO provided the Veteran with VA Form 21-8940, Application for Increased Compensation Based on Unemployability and a VA Form 21-4192 Request for Employment Information In Connection With Claim for Disability Benefits in March 2011, these forms were not returned.  As the preponderance of the evidence is the claim, entitlement to TDIU is not warranted.


ORDER

A rating of 40 percent, and no higher, for a lumbar spine strain is granted.

An initial rating of 20 percent, and no higher, for a left ankle degenerative joint disease and tendonitis, is granted.

A temporary evaluation of 100 percent in excess of the period from April 29, 2014 to June 29, 2014, based on surgical or other treatment necessitating convalescence is denied.

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


